      Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 1 of 13




 INTERIM GUIDANCE FOR LOW-RISK INDOOR ARTS & ENTERTAINMENT
        DURING THE COVID-19 PUBLIC HEALTH EMERGENCY


When you have read this document, you can affirm at the bottom.

As of June 23, 2020


Purpose

This Interim Guidance for Low-Risk Indoor Arts and Entertainment during the COVID-19 Public Health
Emergency (“Interim COVID-19 Guidance for Low-Risk Indoor Arts and Entertainment”) was created to
provide owners/operators of indoor museums, historical sites, aquariums, and other related low-risk
indoor arts and entertainment businesses and organizations, and their employees, contractors, vendors,
and patrons/visitors with precautions to help protect against the spread of COVID-19.

As mentioned above, this guidance applies to indoor museums, historical sites, aquariums, and other
related institutions or activities. This guidance also applies to art galleries, except retail galleries, which
must follow the guidelines outlined in the Department of Health’s (DOH) “Interim Guidance for Essential
and Phase II Retail Business Activities during the COVID-19 Public Health Emergency.” Retail or gift
shops associated with these institutions (e.g., museum gift shops) must also follow the retail guidelines.
Restaurants and bars at any facility or location subject to this guidance must follow the guidelines
outlined in DOH’s “Interim Guidance for Food Services during the COVID-19 Public Health Emergency.”
This guidance does not address outdoor museums, zoos, botanical gardens, and other related low-risk
outdoor arts and entertainment activities, which are subject to separate DOH guidance. Finally, this
guidance also does not address higher-risk indoor arts and entertainment activities including, but not
limited to, places of public amusement (e.g., arcades, bowling alleys), casinos, concerts, movie theaters,
performing arts, or other theatrical productions, which remain closed at the time of publication.

These guidelines are minimum requirements only and any owner/operator is free to provide additional
precautions or increased restrictions. These guidelines are based on the best-known public health
practices at the time of publication, and the documentation upon which these guidelines are based can
and does change frequently. The Responsible Parties – as defined below – are accountable for adhering
to all local, state and federal requirements relative to low-risk indoor arts and entertainment activities.
The Responsible Parties are also accountable for staying current with any updates to these requirements,
as well as incorporating same into any operations and/or Site Safety Plan.

Background

On March 7, 2020, Governor Andrew M. Cuomo issued Executive Order 202, declaring a state of
emergency in response to COVID-19. Community transmission of COVID-19 has occurred throughout
New York. To minimize further spread, social distancing of at least six feet must be maintained between
individuals, where possible.

On March 20, 2020, Governor Cuomo issued Executive Order 202.6, directing all non-essential businesses
to close in-office personnel functions. Essential businesses, as defined by Empire State Development
Corporation (ESD) guidance, were not subject to the in-person restriction, but were, however, directed to
     Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 2 of 13



comply with the guidance and directives for maintaining a clean and safe work environment issued by
DOH, and were strongly urged to maintain social distancing measures to the extent possible.

On April 12, 2020, Governor Cuomo issued Executive Order 202.16, directing essential businesses to
provide employees, who are present in the workplace, with a face covering, at no-cost, that must be
used when in direct contact with customers or members of the public during the course of their work.
On April 15, 2020, Governor Cuomo issued Executive Order 202.17, directing that any individual who is
over age two and able to medically tolerate a face-covering must cover their nose and mouth with a
mask or cloth face-covering when in a public place and unable to maintain, or when not maintaining,
social distance. On April 16, 2020, Governor Cuomo issued Executive Order 202.18, directing that
everyone using public or private transportation carriers or other for-hire vehicles, who is over age two
and able to medically tolerate a face covering, must wear a mask or face covering over the nose and
mouth during any such trip. It also directed any operators or drivers of public or private transport to wear
a face covering or mask which covers the nose and mouth while there are any passengers in such a
vehicle. On May 29, 2020, Governor Cuomo issued Executive Order 202.34, authorizing business
operators/owners with the discretion to deny admittance to individuals who fail to comply with the face
covering or mask requirements.

On April 26, 2020, Governor Cuomo announced a phased approach to reopen industries and businesses
in New York in phases based upon a data-driven, regional analysis. On May 4, 2020, the
Governor provided that the regional analysis would consider several public health factors, including new
COVID-19 infections, as well as health care system, diagnostic testing, and contact tracing capacity. On
May 11, 2020, Governor Cuomo announced that the first phase of reopening would begin on May 15,
2020 in several regions of New York, based upon available regional metrics and indicators. On May 29,
2020, Governor Cuomo announced that the second phase of reopening would begin in several regions of
the state, and announced the use of a new early warning dashboard that aggregates the state's
expansive data collection efforts for New Yorkers, government officials, and experts to monitor and
review how the virus is being contained to ensure a safe reopening. On June 11, 2020, Governor Cuomo
announced that the third phase of reopening would begin on June 12, 2020 in several regions of New
York.

In addition to the following standards, businesses must continue to comply with the guidance and
directives for maintaining clean and safe work environments issued by DOH.

Please note that where guidance in this document differs from other guidance documents issued by New
York State, the more recent guidance shall apply.

Standards for Responsible Low-Risk Indoor Arts and Entertainment Activities in New York
State

No low-risk indoor arts and entertainment activities can occur without meeting the following minimum
State standards, as well as applicable federal requirements, including but not limited to such minimum
standards of the Americans with Disabilities Act (ADA), Centers for Disease Control and Prevention (CDC),
Environmental Protection Agency (EPA), and United States Department of Labor’s Occupational Safety
and Health Administration (OSHA).

The State standards contained within this guidance apply to all low-risk indoor arts and entertainment
activities in operation during the COVID-19 public health emergency until rescinded or amended by the
State. The owner/operator of the institution, or another party as may be designated by the
owner/operator of the institution (in either case, “the Responsible Parties”) shall be responsible for
meeting these standards.




                                                                                                           2
     Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 3 of 13



For more information on safety guidelines in regard to office-based work activities (e.g. museum back
office), please consult DOH’s “Interim Guidance for Office-Based Work during the COVID-19 Public Health
Emergency.”

The following guidance is organized around three distinct categories: people, places, and processes.


I. PEOPLE

A. Physical Distancing

•   Responsible Parties must ensure that the workforce and patron/visitor presence is limited to no more
    than 25% of the maximum occupancy for a particular area as set by the certificate of occupancy at
    any given time, inclusive of patrons/visitors, who must only be permitted entry into the institution if
    they wear an acceptable face covering, provided that the patron/visitor is over the age of two and
    able to medically tolerate such covering; and

•   Responsible Parties must ensure that a distance of at least six feet is maintained among individuals,
    including employees and patrons/visitors, with the exception of groups visiting the institution who are
    members of the same household or party, at all times, unless safety or the core activity requires a
    shorter distance (e.g., operating cash registers, moving and lifting objects, using an elevator), in
    which case, individuals must wear an acceptable face covering.

    o   Employees must wear acceptable face coverings any time they interact with patrons/visitors
        (e.g., selling tickets); and all individuals, including employees and patrons/visitors, must wear
        face coverings any time they are within six feet of another person.
    o   Acceptable face coverings for COVID-19 include but are not limited to cloth-based face coverings
        and disposable masks that cover both the mouth and nose.
    o   However, cloth, disposable, or other homemade face coverings are not acceptable face coverings
        for workplace activities that typically require a higher degree of protection for personal protective
        equipment (PPE) due to the nature of the work. For those activities, N95 respirators or other PPE
        used under existing industry standards should continue to be used, as is defined in accordance
        with OSHA guidelines.

    o   Responsible Parties must remind employees that face coverings are required in shared spaces
        and common situations (e.g., touring an exhibit, traversing a common space) where a minimum
        of six feet of separation is not possible or when they will be interacting with patrons/visitors.
        Employees must be prepared to don a face covering if another person unexpectedly comes within
        six feet.

•   Responsible Parties may modify the use and/or restrict the number of workstations and employee
    seating areas, so that individuals are at least six feet apart in all directions (e.g. side-to-side and
    when facing one another) and are not sharing workstations without cleaning and disinfection
    between use. When distancing is not feasible between workstations, Responsible Parties must
    provide and require the use of face coverings or physical barriers (e.g., plastic shielding walls in areas
    where they would not affect air flow, heating, cooling, or ventilation, or otherwise present a health or
    safety risk).
    o   Responsible Parties should enact physical barriers between employees and patrons/visitors at
        check-out registers, information booths, and ticket kiosks, and employees must wear face
        coverings when interacting with patrons/visitors.
    o   If used, physical barriers should be put in place in accordance with OSHA guidelines.




                                                                                                              3
     Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 4 of 13



    o   Physical barrier options may include strip curtains, cubicles, plexiglass or similar materials, or
        other impermeable dividers or partitions.

•   Responsible Parties must prohibit the use of small spaces (e.g. elevators, staff rooms, behind cash
    registers) by more than one individual at a time, unless all individuals in such space at the same time
    are wearing acceptable face coverings. However, even with face coverings in use, occupancy must
    never exceed 50% of the maximum capacity of the space or vehicle, unless it is designed for use by
    a single occupant. Responsible Parties should increase ventilation with outdoor air to the greatest
    extent possible (e.g. opening windows and doors), while maintaining safety protocols. Responsible
    Parties should take additional measures to prevent congregation in elevator waiting areas and limit
    density in elevators, such as enabling the use of stairs.
    o   If exhibits are in a small area, maximum occupancy for each area or exhibit must be calculated
        and enforced based on social distancing guidelines.

•   Responsible Parties should put in place measures to reduce bi-directional foot traffic using tape or
    signs with arrows in narrow aisles, hallways, or spaces, and post signage and distance markers
    denoting spaces of six feet in all commonly used areas and any areas in which lines are commonly
    formed or people may congregate (e.g., ticket lines, elevator entrances, in front of exhibits, clock
    in/out stations, health screening stations).
    o   Where possible, place markers or barriers to encourage one directional traffic.
    o   Responsible Parties must mark areas for viewing exhibits six feet apart at commonly congested
        exhibits.
•   Responsible Parties should consider closing any common indoor or outdoor seating areas. To the
    extent that such spaces remain open, Responsible Parties must modify seating areas arrangements
    (e.g., chairs, tables) to ensure that individuals are at least six feet apart in all directions (e.g., side-
    to-side and when facing one another).

•   Responsible Parties should encourage the use of touchless payment options or pay ahead, when
    available. Minimize handling cash, credit cards, reward cards, and mobile devices, where possible.
    o   Responsible Parties should encourage patrons/visitors to purchase tickets in advance online, as
        applicable and practicable.

•   Responsible Parties must post signs throughout the institution, consistent with DOH COVID-19
    signage. Responsible Parties can develop their own customized signage specific to their workplace or
    setting, provided that such signage is consistent with the Department’s signage. Signage should be
    used to remind individuals to:
    o   Stay home if they are feeling sick.
    o   Cover their nose and mouth with a face covering.
    o   Properly store and, when necessary, discard PPE.
    o   Adhere to physical distancing instructions.
    o   Report symptoms of or exposure to COVID-19, and how they should do so.
    o   Follow hand hygiene and cleaning and disinfection guidelines.
    o   Follow appropriate respiratory hygiene and cough etiquette.
    o   Refrain from touching or handling exhibits or objects that are assessed as high-risk.

B. Gatherings in Enclosed Spaces




                                                                                                                   4
     Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 5 of 13



•   Responsible Parties must limit in-person employee gatherings (e.g., staff meetings) to the greatest
    extent possible and use other methods such as video or teleconferencing whenever possible, per CDC
    guidance “Interim Guidance for Businesses and Employers to Plan and Respond to Coronavirus
    Disease 2019 (COVID-19).” When videoconferencing or teleconferencing is not possible, Responsible
    Parties should hold meetings in open, well-ventilated spaces and ensure that individuals maintain six
    feet of social distance between one another (e.g., if there are chairs, leave space between chairs,
    have individuals sit in alternating chairs).
•   Responsible Parties should encourage social distancing by limiting occupancy or closing non-essential
    amenities and communal areas that do not allow for social distancing protocols. If open, Responsible
    Parties must make hand sanitizer or disinfecting wipes available next to equipment near such
    amenities (e.g., vending machines, communal coffee stations).

•   Responsible Parties must put in place practices for adequate social distancing in small areas, such as
    restrooms and breakrooms, and signage and systems (e.g. flagging when occupied) to restrict
    occupancy when social distancing cannot be maintained in such areas; and
    o   Responsible Parties may consider other control methods to help ensure patrons/visitors can
        maintain social distance while in, or waiting to use, a shared restroom.

•   Responsible Parties should stagger schedules for their employees to observe social distancing (i.e.,
    six feet of space) for any gathering (e.g., coffee breaks, meals, and shift starts/stops).

C. Workplace Activity

•   Responsible Parties must take measures to reduce interpersonal contact and congregation, through
    methods such as:
    o   limiting in-person presence to only those staff who are necessary to be on site;
    o   adjusting workplace hours;
    o   reducing on-site workforce to accommodate social distancing guidelines;
    o   shifting design (e.g., A/B teams, staggered arrival/departure times); and/or
    o   developing protocols to socially distance while using shared equipment, such as telephones and
        radios, copiers, printers, registers between use, and clean and disinfect shared equipment
        between use.

•   Responsible Parties should adjust hours as necessary to enable enhanced cleaning and disinfection
    procedures.

•   Responsible Parties should consider implementing specific visit times when issuing tickets (e.g., timed
    entrances and exits) for patrons/visitors to stagger arrivals and departures and to avoid crowding.

D. Movement and Commerce

•   Responsible Parties must monitor and control the flow of traffic into and within the institution and
    exhibits to ensure adherence to maximum capacity and social distancing requirements.

•   Responsible Parties should clearly designate separate entrances and exits, where possible.
    o   Responsible Parties must be prepared to queue patrons/visitors outside while still maintaining
        physical distance including through the use of visual cues and/or queueing control devices (e.g.,
        stanchions, line distance markers, arrows).




                                                                                                             5
     Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 6 of 13



•   Responsible Parties should arrange patron/visitor waiting areas (e.g., lines, parking areas) to
    maximize social distance among other people and minimize interaction with others in the area.

•   Responsible Parties should limit on-site interactions (e.g., designate an egress(es) for individuals
    leaving the institution and a separate ingress(es) for individuals entering) and movements (e.g.,
    employees should remain near their workstations as often as possible).
    o   Where practicable, Responsible Parties should limit the numbers of entrances in order to (1)
        manage the flow of traffic into the building and monitor occupancy/capacity limits and (2)
        facilitate health screenings, as described below while remaining in compliance with fire safety and
        other applicable regulations.

    o   Develop a plan for people to maintain six feet of social distance while queuing inside or outside of
        the building for screening, as applicable.

•   Responsible Parties must establish designated areas for pickups and deliveries, limiting contact to the
    extent possible.

•   For deliveries, Responsible Parties should implement a touchless delivery system whereby drivers stay
    in the cab of the vehicle while delivery takes place or, where not practicable, Responsible Parties
    must provide acceptable PPE appropriate to the anticipated activities that includes, at a minimum, a
    cloth face covering to personnel involved in the delivery at no cost for the duration of the delivery
    process.

•   Responsible Parties must ensure employees sanitize their hands before and after transferring a load
    (e.g., from a delivery driver) of merchandise (e.g., sanitize hands before starting to load items; and
    once all items have been loaded, finish by sanitizing their hands again).

•   Responsible Parties should provide disposable or single-use maps, pamphlets, guides, etc. to
    patrons/visitors, if such items are used; and make these available digitally to be viewed on personal
    electronic devices, as practicable.
    o   If single-use items cannot be provided, Responsible Parties must ensure reusable objects are
        cleaned and disinfected after each use.
    o   Responsible Parties are encouraged to make digital maps available (e.g., on mobile phones)
        where possible, rather than physical maps.

•   Responsible Parties must discontinue audio headsets and other equipment loaned or rented to
    patrons/visitors unless they can be properly disinfected after each use, or if patrons can use their
    own devices.

•   Responsible Parties must close high-risk interactive exhibits (e.g., exhibits requiring patrons/visitors
    to touch or wear objects).

•   Responsible Parties must only permit group tours of members of the same household or party, and
    with a maximum capacity under the current social gathering requirements at the time, inclusive of
    both employees and patrons/visitors.

•   Responsible Parties must:
    o   Close children’s play areas or exhibits with play equipment, unless such areas or exhibits can be
        cleaned, disinfected, and sanitized between each child using the area or equipment who is not a
        member of the same household or party.




                                                                                                               6
     Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 7 of 13




    o   Move any picnic areas and benches six feet apart or close them if they cannot be moved.
    o   Enhance employee or security presence to enforce limitations on gathering size, as necessary.


II. PLACES

A. Protective Equipment

•   Responsible Parties must ensure that patrons/visitors are only permitted entry into the institution if
    they wear an acceptable face covering; provided, however, that the patron/visitor is over the age of
    two and able to medically tolerate such covering.

•   Responsible Parties must ensure that patrons/visitors wear face coverings whenever they are in
    common areas or scenarios where it may be difficult to maintain six feet of distance (e.g., entering or
    leaving the facility, traversing an enclosed small exhibit, interacting with employees) and whenever
    patrons/visitors are within six feet of individuals who are not members of their household or party;
    provided, however, that the patron/visitor is over the age of two and able to medically tolerate such
    covering.

•   Responsible Parties must ensure that any time employees come within six feet of another person,
    acceptable face coverings are worn. Employees must be prepared to don a face covering if another
    person unexpectedly comes within six feet. Employees also must wear face coverings any time they
    interact with patrons/visitors.

•   Responsible Parties should install physical barriers at ticket and reception desks, as feasible. As
    mentioned above, if used, physical barriers (e.g. plexiglass or similar materials) should be put in
    place in accordance with OSHA guidelines.

•   In addition to the necessary PPE as required for certain workplace activities, Responsible Parties must
    procure, fashion, or otherwise obtain acceptable face coverings, and provide such coverings to their
    employees while at work at no cost to the employee. An adequate supply of face coverings, masks
    and other required PPE should be on hand in the event an employee needs a replacement.
    Acceptable face coverings include, but are not limited to, cloth (e.g. homemade sewn, quick cut,
    bandana), surgical masks, N95 respirators, and face shields.

•   Face coverings must be cleaned or replaced after use and may not be shared. Please consult the CDC
    guidance for additional information on cloth face coverings and other types of PPE well as
    instructions on use and cleaning.
    o   Note that cloth face coverings or disposable masks shall not be considered acceptable face
        coverings for workplace activities that impose a higher degree of protection for face covering
        requirements. For example, if N95 respirators are traditionally required for specific activities, a
        cloth or homemade mask would not suffice. Responsible Parties must adhere to OSHA standards
        for such safety equipment.

    o   Responsible Parties must allow employees to use their own acceptable face coverings but cannot
        require employees to supply their own face coverings. Further, this guidance shall not prevent
        employees from wearing their personally owned additional protective coverings (e.g., surgical
        masks, N95 respirators, or face shields), or if the Responsible Parties otherwise require
        employees to wear more protective PPE due to the nature of their work (e.g., exhibit
        maintenance). Employers should comply with all applicable OSHA guidelines.




                                                                                                              7
     Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 8 of 13



•   Responsible Parties must train employees on how to adequately put on, take off, clean (as
    applicable), and discard PPE, including but not limited to, appropriate face coverings.

•   Responsible Parties must put in place measures to limit the sharing of objects among employees,
    such as devices and equipment, as well as the touching of shared surfaces; or, must require
    employees to wear gloves (trade-appropriate or medical) when in contact with shared objects or
    frequently touched surfaces; or, must require employees and patrons/visitors to perform hand
    hygiene before and after contact.

B. Hygiene, Cleaning, and Disinfection

•   Responsible Parties must ensure adherence to hygiene and cleaning and disinfection requirements as
    advised by the CDC and DOH, including “Guidance for Cleaning and Disinfection of Public and Private
    Facilities for COVID-19,” and the “STOP THE SPREAD” poster, as applicable. Responsible Parties must
    maintain logs that include the date, time, and scope of cleaning and disinfection.

•   Responsible Parties must provide and maintain hand hygiene stations on site, as follows:
    o   For handwashing: soap, running warm water, and disposable paper towels.
    o   For hand sanitizing: an alcohol-based hand sanitizer containing at least 60% alcohol for areas
        where handwashing facilities may not be available or practical.
    o   Responsible Parties must make hand sanitizer available throughout common areas in the building
        (e.g., entrances, exits, elevators, and security/reception desks). Touch-free hand sanitizer
        dispensers should be installed where possible.
•   Responsible Parties should place signage near hand sanitizer stations indicating that visibly soiled
    hands should be washed with soap and water; hand sanitizer is not effective on visibly soiled hands.

•   Responsible Parties should place receptacles around the building for disposal of soiled items,
    including PPE.

•   Responsible Parties must provide appropriate cleaning and disinfection supplies for shared and
    frequently touched surfaces (e.g., door handles, ticket counters) and encourage employees to use
    these supplies, following manufacturers’ instructions, before and after use of these surfaces, followed
    by hand hygiene.

•   Responsible Parties must conduct regular cleaning and disinfection of the building and more frequent
    cleaning and disinfection for high risk areas used by many individuals and for frequently touched
    surfaces. Cleaning and disinfection must be rigorous and ongoing and should occur at least after
    each shift, daily, or more frequently as needed. Please refer to DOH’s “Interim Guidance for Cleaning
    and Disinfection of Public and Private Facilities for COVID-19” for detailed instructions on how to
    clean and disinfect facilities.
    o   Responsible Parties must ensure regular cleaning and disinfection of restrooms. Restrooms
        should be cleaned and disinfected more often depending on frequency of use.
        ▪   Responsible Parties must ensure distancing rules are adhered to by using signage, occupied
            markers, or other methods to reduce restroom capacity where feasible.
    o   Responsible Parties must ensure that equipment and tools are regularly cleaned and disinfected
        using registered disinfectants, including at least as often as employees change workstations or
        move to a new set of tools. Refer to the Department of Environmental Conservation (DEC) list of
        products registered in New York State and identified by the EPA as effective against COVID-19.




                                                                                                           8
     Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 9 of 13



    o   If cleaning or disinfection products or the act of cleaning and disinfection causes safety hazards
        or degrades the material or equipment, Responsible Parties must put in place hand hygiene
        stations for between use and/or supply disposable gloves and/or limitations on the number of
        employees using such equipment.
•   Responsible Parties must provide for the cleaning and disinfection of exposed areas in the event an
    individual is confirmed to have COVID-19, with such cleaning and disinfection to include, at a
    minimum, all heavy transit areas and high-touch surfaces (e.g., elevators, shared objects, building
    entrances, badge scanners, restrooms, handrails, door handles, vending machines, communal coffee
    stations).

•   CDC guidelines on “Cleaning and Disinfecting Your Facility” if someone is suspected or confirmed to
    have COVID-19 are as follows:
    o   Close off areas used by the person suspected or confirmed to have COVID-19.
        ▪   Responsible Parties do not necessarily need to close operations, if they can close off the
            affected areas.
    o   Open outside doors and windows to increase air circulation in the area.
    o   Wait 24 hours before you clean and disinfect. If 24 hours is not feasible, wait as long as possible.
    o   Clean and disinfect all areas used by the person suspected or confirmed to have COVID-19, such
        as offices, bathrooms, common areas, and shared equipment.
    o   Once the area has been appropriately cleaned and disinfected, it can be re-opened for use.
        ▪   Employees without close or proximate contact with the person suspected or confirmed to
            have COVID-19 can return to the work area immediately after cleaning and disinfection.
        ▪   Refer to DOH’s “Interim Guidance for Public and Private Employees Returning to Work
            Following COVID-19 Infection or Exposure“ for information on “close or proximate” contacts.
    o   If more than seven days have passed since the person who is suspected or confirmed to have
        COVID-19 visited or used the facility, additional cleaning and disinfection is not necessary, but
        routine cleaning and disinfection should continue.

•   For activities involving the handling of shared objects (e.g., payment devices), areas, and/or surfaces
    (e.g., doors), Responsible Parties must ensure that such areas and objects are cleaned daily, at a
    minimum.
•   Responsible Parties must ensure equipment or objects that are shared between employees and/or
    patrons/visitors (e.g., radios, maps) are cleaned after every use.
•   Responsible Parties must prohibit shared food and beverages among employees, encourage
    employees to bring lunch from home, and reserve adequate space for employees to observe social
    distancing while eating meals.

C. Phased Reopening

•   Responsible Parties are encouraged to phase-in reopening activities so as to allow for operational
    issues to be resolved before production or work activities return to normal levels. Responsible Parties
    should consider limiting the number of employees, hours, and number of patrons/visitors available to
    be served when first reopening so as to provide operations with the ability to adjust to the changes.

D. Communications Plan




                                                                                                             9
    Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 10 of 13



•   Responsible Parties must affirm that they have reviewed and understand the state-issued industry
    guidelines, and that they will implement them.

•   Responsible Parties should develop a communications plan for employees and patrons/visitors that
    includes applicable instructions, training, signage, and a consistent means to provide employees with
    information. Responsible Parties may consider developing webpages, text and email groups, and
    social media.

•   Responsible Parties must encourage individuals to adhere to CDC and DOH guidance regarding the
    use of PPE, specifically face coverings, when a social distance of six feet cannot be maintained,
    through verbal communication and signage.

•   Responsible Parties should post signage inside and outside of the building to remind individuals to
    adhere to proper hygiene, social distancing rules, appropriate use of PPE, and cleaning and
    disinfection protocols.

•   Responsible Parties should provide patrons/visitors with the option, but not require patrons/visitors,
    to submit contact information in case future contact tracing is needed.


III. PROCESSES

A. Screening and Testing

•   Responsible Parties must implement mandatory daily health screening practices of employees and,
    where practicable, contractors and vendors, but such screenings shall not be mandated for
    patrons/visitors and delivery personnel.
    o   Screening practices may be performed remotely (e.g., by telephone or electronic survey), before
        the employee reports to the building, to the extent possible; or may be performed on site.
    o   Screening should be coordinated to prevent employees from intermingling in close or proximate
        contact with each other prior to completion of the screening.
    o   At a minimum, screening is required for all employees and, where practicable, contractors and
        vendors, and must be completed using a questionnaire that determines whether the employee,
        contractor, or vendor has:
        (a) knowingly been in close or proximate contact in the past 14 days with anyone who has
            tested positive for COVID-19 or who has or had symptoms of COVID-19;
        (b) tested positive for COVID-19 in the past 14 days; and/or
        (c) has experienced any symptoms of COVID-19 in the past 14 days.

•   Refer to CDC guidance on “Symptoms of Coronavirus” for the most up to date information on
    symptoms associated with COVID-19.

•   Screening practices include:

    o   If space and building configuration allows, screen individuals at or near the building entrance to
        minimize the impact of a potential suspected or confirmed case of COVID-19.

    o   Allow for adequate social distancing while individuals queue for screening and/or building entry.




                                                                                                             10
    Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 11 of 13




    o   Admit only employees who have been screened either remotely or upon arrival.

    o   If temperature checks are performed, use contactless thermal cameras in building entrances to
        identify potentially symptomatic individuals and direct them to a secondary screening area to
        complete a follow-up screening. If not possible or feasible, a temperature check may be
        performed using contactless thermometers.

•   Responsible Parties cannot mandate that patrons/visitors complete a health screen or provide contact
    information, but may encourage patrons/visitors to do so. Responsible Parties may provide an option
    for patrons/visitors to provide contact information so they can be logged and contacted for contact
    tracing, if necessary.

•   Responsible Parties must require employees to immediately disclose if and when their responses to
    any of the aforementioned questions changes, such as if they begin to experience symptoms,
    including during or outside of work hours.

•   In addition to the screening questionnaire, temperature checks may also be conducted per U.S. Equal
    Employment Opportunity Commission or DOH guidelines. Responsible Parties are prohibited from
    keeping records of employee health data (e.g., the specific temperature data of an individual), but
    are permitted to maintain records that confirm individuals were screened and the result of such
    screening (e.g., pass/fail, cleared/not cleared).

•   Responsible Parties must ensure that any personnel performing screening activities, including
    temperature checks, are appropriately protected from exposure to potentially infectious employees,
    contractors, vendors, or patrons/visitors entering the site. Personnel performing screening activities
    should be trained by employer-identified individuals who are familiar with CDC, DOH, and OSHA
    protocols.

•   Screeners should be provided and use PPE, including at a minimum, an acceptable face covering or
    mask, and may include gloves, a gown, and/or a face shield.

•   An employee, contractor, vendor, or patron/visitor who screens positive for COVID-19 symptoms
    must not be allowed to enter the site and must be sent home with instructions to contact their
    healthcare provider for assessment and testing.

        o   Responsible Parties should remotely provide such individuals with information on healthcare
            and testing resources.

        o   Responsible Parties must immediately notify the state and local health department about the
            case if test results are positive for COVID-19.

•   Responsible Parties should refer to DOH’s “Interim Guidance for Public and Private Employees
    Returning to Work Following COVID-19 Infection or Exposure” regarding protocols and policies for
    employees seeking to return to work after a suspected or confirmed case of COVID-19 or after the
    employee had close or proximate contact with a person with COVID-19.

•   Responsible Parties must designate a central point of contact, which may vary by activity, location,
    shift or day, responsible for receiving and attesting to having reviewed all employees’ questionnaires,
    with such contact also identified as the party for employees and patrons/visitors to inform if they
    later are experiencing COVID-19-related symptoms, as noted on the questionnaire.

    o   Identified point of contact for the institution should be prepared to receive notifications from
        individuals of positive cases and initiate the respective cleaning and disinfection procedures.




                                                                                                             11
    Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 12 of 13



•   Responsible Parties must designate a site safety monitor whose responsibilities include continuous
    compliance with all aspects of the Site Safety Plan, for employees and patrons/visitors.

•   To the extent possible, Responsible Parties should maintain a log of every person, including
    employees, contractors, and vendors, who may have close or proximate contact with other
    individuals at the workplace or area; excluding patrons/visitors and deliveries that are performed with
    appropriate PPE or through contactless means. The log should contain contact information, such that
    all contacts may be identified, traced, and notified in the event an individual is diagnosed with
    COVID-19.

    o   Responsible Parties must cooperate with state and local health department contact tracing
        efforts.

•   Responsible Parties cannot mandate that patrons/visitors complete a health screen or provide contact
    information but may encourage them do to so.

B. Tracing and Tracking

•   Responsible Parties must notify the state and local health department immediately upon being
    informed of any positive COVID-19 test result by an employee, contractor, or vendor at their facility.

•   In the case of an employee, contractor, vendor, or patron/visitor testing positive, the Responsible
    Parties must cooperate with the state and local health department to trace all contacts in the
    institution and notify the state and local health department of all employees, contractors, and
    vendors logged, and patrons/visitors and delivery personnel (as applicable), who entered the site
    dating back 48 hours before the individual first experienced COVID-19 symptoms or tested positive,
    whichever is earlier. Confidentiality must be maintained as required by federal and state law and
    regulations.

    o   In the case of an individual showing symptoms while in the institution, Responsible Parties must
        notify employees in the surrounding areas or who may have been affected immediately with
        information on where the individual has been throughout the building and notify them if the
        symptomatic person tests positive.

•   State and local health departments may, under their legal authority, implement monitoring and
    movement restrictions of infected or exposed persons including home isolation or quarantine.

•   Individuals who are alerted that they have come into close or proximate contact with a person with
    COVID-19, and have been alerted via tracing, tracking or other mechanism, are required to self-
    report to their employer at the time of alert and shall follow the protocol referenced above.

•   Responsible Parties should consider offering a method for patrons/visitors to opt-in to a contact
    tracing program, as practicable (e.g., opt-in when purchasing tickets in advance online).


IV. EMPLOYER PLANS
Responsible Parties must conspicuously post completed safety plans on site for employees. The State has
made available a business reopening safety plan template to guide business owners and operators in
developing plans to protect against the spread of COVID-19.

Additional safety information, guidelines, and resources are available at:




                                                                                                             12
    Case 1:20-cv-00651-GLS-DJS Document 87-5 Filed 10/20/20 Page 13 of 13



New York State Department of Health Novel Coronavirus (COVID-19) Website
https://coronavirus.health.ny.gov/

Centers for Disease Control and Prevention Coronavirus (COVID-19) Website
https://www.cdc.gov/coronavirus/2019-ncov/index.html

Occupational Safety and Health Administration COVID-19 Website
https://www.osha.gov/SLTC/covid-19/



At the link below, affirm that you have read and understand your obligation to
operate in accordance with this guidance:

https://forms.ny.gov/s3/ny-forward-affirmation




                                                                                 13
